 

Case 3:13-cv-01535-L Document 63 Filed 05/24/19 Page 1of2 PagelD 18800

  

‘Halprin v. Davis
,USDC No. 319 CV 1535»

 

 

 

 

 

: 7
+ zo
: 7

Cunningham ”
8, 2018 8.

Dallas ‘Morning News
Former Jude Vic
* Publishes? May.

 
 

‘e

 
 

i

A

ORIGIN ID:AUSA (737) 207-3012 SHIP DATE: 23MAY19
— MICHAEL HEATH ACTWGT: 0.59 LI
CAD: 144360282/INET4100
& ie CONGRESS AVE
& AUSTIN, TX fant BILL SENDER
70 OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
4100 COMMERCE STREET
DALLAS TX 75242 5
gi 753-2365 REF: HALPRIN
ae DEPT.
ill HAAG Nu HN ne
FBI
ie
7752 9469 7429
Insert shippi
t document her

 

 

 

 

    

 

Zz
Yi }
—--— Case 3:18-cv-01585-L Document 63~ Filed 05/24/19 Page Z of 2

uabin Ajawasx3

Py ea te I tt, ON
S,

 

 

agelD 18891
